IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


UNITED WHOLESALE MORTGAGE,                   : No. 11 EAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
KELLY DUTTON,                                :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the Petition for Allowance of Appeal and

the Application to Proceed In Forma Pauperis are DENIED.